As we understand appellant's motion for rehearing, he renews substantially the same questions passed upon in the original opinion. The record contains three bills of exception, each in substance identical, and complaining of similar testimony given by three witnesses. Mr. Melton, the sheriff, Mr. Collins, the constable, and Mr. Gay, a deputy sheriff, being the witnesses referred to. Each bill of exceptions sets out the search warrant and the return of the officer thereon, and appellant's objection to the testimony of the witness named. The objection made appears to have been the same in each bill; the same qualification to each bill by the trial court, also appears. From the evidence there appears to be at a certain point on the League Estate, some six miles southeast of Benjamin, Texas, a group of Mexican houses called "Little Mexico" or "Jaurez." The description of the premises to be searched is set out in the original opinion. Appellant seems to insist that to recite that one "Hernandez, a Mexican," was in possession of the described premises was insufficient, and he asks us to reconcile the holding, in regard to the name of a defendant *Page 249 
accused of crime, that "one Victor," a Mexican," was insufficient — with our holding in this case. The case referred to by appellant is Victor v. State, 15 Tex.Crim. App. 90. The holding in that case was reviewed in Wilcox v. State, 35 Tex.Crim. Rep., where the contrary doctrine was laid down and all opposing opinions were overruled. See also Cresencio v. State, 73 Tex.Crim. Rep.. We are still of the opinion that the description of the property was sufficient to enable the officers to locate and distinguish it from other houses in the little settlement. As we understand this record the affidavits for search warrant were not attacked.
Being unable to agree with appellant's contention, the motion for rehearing will be overruled.
Overruled.